— In an action in which the plaintiff wife was granted a judgment of divorce, she appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County, entered February 18, 1975, as, on her motion to punish defendant for contempt, (1) reduced the amounts awarded plaintiff in the judgment for alimony and child support and (2) directed defendant to pay $300 for plaintiff’s counsel fee. Order affirmed insofar as appealed from, without costs. In our opinion, the record on this appeal amply supports the decision of Special Term. Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.